Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 1 of 11




                             UNITED STA TES DISTR ICT CO UR T
                             SO UTH ERN D ISTRICT OF FLO R IDA


                                     caseNo.9:20-cr-à0049-W PD

      UNITED STATES OF AM ERICA

      VS.

      LEON ARD SH EM TO B,

                     Defendant.



                                        PLEA AG R EEM ENT

              The Office ofthe United StatesA ttorney forthe Southelm D istrict ofFlorida and

      theUnited StatesDepartmentofJustice,ConsumerProtection Branch (hereinafter,the
       içgovernmenf')andLEONARD SHEM TOB (hereinafter,theçidefendanf')enterintothe
       follow ing plea agreem ent:

                     Thedefendantagreesto plead guiltyto an Information thatwillchargehim
                                                                                          .,6>   A

       with the crim eofconspiracy to distribute controlled substances,in violation pfTitle 21,
                                                                                   :

       United StatesCode,Sections841(a)(l)and 841(b)(1)(E)(i),a1lin violation ofTitle2l,
       U hited States Codè,Section 846.

              2.     The defendantisaw are thathissentencew illbe im posed by the Courtafter

       corisidering the United States Federal Sentencing Guidelines and Policy Statemetlts

       (hereinafter,SssentencingGuidelines'').Thedefendantacknowledgesandunderstandsthat
       the Courtw illcom pute an advisory sentence underthe Sentencing Guidelinesand thatthe

       applicàble guidelinesw illbe determ ined by theCourtrelying in parton theresultsofaPre-

       SentencelnvestigationbytheCourt'sProbationOfficeCtprobation'),whichinvestigation
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 2 of 11




      willcom m ence after the guilty plea has been entered. The defendant is also aw are that,

      undercertain circumstances,theCourtm aydepartfrom theadvisory sentencing guideline

      range that it has com puted,and m ay raise or low er that advisory sentence under the

       Sentencing Guidelines. The defendantis furtheraware and understandsthatthe Coul'tis

       required to consider the advisory guideline tange determined under the Sentencing

       G uidelines,but is not bound to im pose that sentence;the Courtis perm itted to tailor the

       ultim atesentence in lightofotherstatutory concerns,and such sentence m ay be eitherm ore
                                                          i
       severe orless severe than the Sentencing Guidelines'advisory sentence. Knowing these

       facts, the defendant understands and acknowledges that the Court has the authority to

       im pose any sentence w ithin and up to the statutory m axim um authorized by law for the

       offenseidentified in paragraph land thatthedefendantmay notwithdraw theplea solely

       asa resultofthe sentence im posed.

                      The defendantunderstandsand acknow ledgesthatthe Courtm ay im pose a

       statutorymaximum term ofimprisonmentofuptoten(10)yearsinprison foraviolation
       ofTitle21,United StatesCode,Section 846,followedby amaximum ofup to three(3)
       yearsofsupervisedrelease,pursuanttoTitle 18,UnitedStatesCode,Section 3583(b)(2).
       ln addition,the defendantalso understands and acknow ledgesthatthe Courtm ay im pose

       afineofupto$500,000,pursuanttoTitle 18,UnitedStatesCode,Section 3571(b)(1)and
       Tiile 21, United States Code, Section 841(b)(1)(E)(i). ln addition to a term of
       im prisonm entand supervised release,the courtm ay orderforfeiture and restitution.

               4.     The defendant further understands and acknow ledges that,in addition to

       any sentence im posed under paragraph 3 ofthis agreem ent,a specialassessm ent in the

       amountof$100willbeimposedonthedefendant,pursuanttoTitle 18,UnitedStatesCode,
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 3 of 11




      Section 3013(a)(2). Thedefendantagreesthatany specialassessmentimposed shallbe
      paid atthe tim e of sentencing. If the defendant is tinancially unable to pay the special

      assessm ent,the defendantagrees to presentevidence to governm entand the Courtatthe

      tim e ofsentencing asto the reasonsforthe defendant's failureto pay.

             5.     The governm entreservesthe rightto inform the Courtand Probation ofall

      factspettinentto the sentencing process,including allrelevantinform ation concerning the

      offensescom m itted,whethercharged ornot,as w ellasconcerning the defendantand the

      defendant'sbackground.Subjectonlytotheexpresstermsofanyagreed-uponsentencing
      recom m endationscontained in thisagreem ent,the governm entfurtherreservestherightto

      m ake any recom m endation asto the quality and quantity ofpunishm ent.

             6.     'fhegovernm entagreesthatitwillrecomm end atsentehcing thattheCourt

      reduce by up to two levels the sentencing guideline level applicable to the defendant's

      offense,pursuant to Section 3E1.l(a) ofthe Sentencing Guidelines,based upon the
      defendaàt'srecognition and affirm ative and tim ely acceptance ofpersonalresponsibility.

      lfatthetim eofsentencingthedefendant'soffenselevelisdeterminedtobe 16 orgreater,

      the governm entw illm ake a m otion requesting an additionalone leveldecrease pursuant

      toSection 3E1.1(b)ofthe Sentencing Guidelines,statingthatthedefendanthasassisted
      authorities in the investigation orprosecution ofhis own m isconductby tim ely notifying

      authorities ofhis intention to entera plea ofguilty,thereby perm itting the governm entto

      avoid preparing for trialand perm itting the governm ent and the Courtto allocate their

      resoutces efficiently.The governm entfurtheragreesto recom m end thatthe defendantbe

      sentenced atthe 1ow end ofthe G uideline rangethatisultim ately determ ined by the Court

      H owever,the governm entw illnotbe required to m akethis sentencing recom m endation if
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 4 of 11




      the defendant:(1)fails orrefusesto make full,accurate and complete disclosure to
      Probation ofthecircumstancessurroundingtherelevantoffenseconduct;(2)isfoundto
      havemisrepresented factstothegovernmentpriortoenteringthispleaagreement'
                                                                             ,or(3)
      com m itsany m isconductafterentering into thisplea agreem ent,including butnOtlim ited

      to com m itting a state or federal offense,violating any term of release,or m alting false

      statem entsorm isrepresentationsto any governm entalentity otofficial.

                    The governm entand the defendantagreethat,although notbinding on the

      Probation Office or the Court,they willjointly recommend thatthe Courtmake the
      follow ihg findings and conclusionsasto the sentence to be im posed:

                            B ase offense level: Thatthe base öffense levelis 16,pursuant to

      Sections2131.l(a)(5)and2D1.1(c)(12).
                     b.     M als-m arketinq: That the base offense level w ill increase by 2,

      pursuantto Section2D1.1(b)(7),becausecontrolled substancesweredistributedthrough
      m ass-m arketing by meansofan interactive computerservice.

              8.     PursuanttoTitle 18,UnitedStat4sCode,Section3663(a)(1)(A)and(a)(3),
      the defendantagreesto pay restitution to C.H .,a victim ,because ofthe purchase by C.H .

       oftheptoductAlpha-lM ax from Strong Supplem entsLLC,in an am ountto bedeterm ined

       by U .S.Probation and the Court.
              9.     The defendantagreesthathe shallcooperate fully with the governm entby:

                     a.      providing truthful and complete inform ation and testim ony, and

       producing docum ents,records and otherevidence,when called upon by the governm ent,

       whetherininterviews,beforeagrandjury,oratanytrialorothercourtproceeding;




                                                  4
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 5 of 11




                           appearingatsuchgrandjuryproceedings,hearings,trials,andother
      judicialproceedings,andatmeetings,asmayberequiredbythegovernment;and
                            ifrequestedbythegovernm ent,workinginan undercoverroleunder

      thesupervision otland incompliancewith,law enforcementOfficersandagents.
              In addition, the defendant agrees that he w illnot protect any person or entity

      through falje inform ation or om ission,that he willnot falsely im plicate any person or

      entity,and thathe w illnotcom m itany furthercrim es.

             10.    The governm entreservesthe rightto evaluate the nature :nd extentofthe

      defendant'scooperationandtomakethedefendant'scooperation,orlaekthereotlknown
      to theCourtatthetimeofsentencing. lfinthe soleand unreviewablejudgmentofthe
      government,the defendant's cooperation is of such quality and significance to the

       investigation orprosecution ofothercrim inalm attersasto warrantthe Court'sdow nw ard

       departure from the advisory sentence calculated under the Sentencing Guidelines, the

       governm ent m ay m ake a m otion prior to sentencing,pursuant to Section 5K 1.l of the

       Seùtencing Guidelines,or subsequentto sentencing,pursuantto R ule 35 ofthe Federal

       R ules of Crim inal Procedure, inform ing the Coul'
                                                         t that the defendant has provided

       substantialassistance and recomm ending thatthe defendant's sentence be reduced. The

       defendantacknowledgesand agrees,however,thatnothing in thispleaagreementmay be
       construed to require the governm ent to file any such m otions and thatthe governm ent's

       assessm ent of the nature, value, truthfulness, com pleteness, and accuracy of the

       defendant's cooperation shall be binding as it relates to the appropriateness of the

       governm ent'sfiling ornon-filing ofsuch a m otion to reduce sentence.
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 6 of 11




                    The defendant understands and acknowledges that the Court is under no

      obligation to grant a m otion for reduction of sentence, as referred to in the preceding

      paragraph of this plea agreem ent. ln addition, the defendant understands and

      acknowledgesthatthe Courtis underno obligation ofany type to reduce the defendant's

      sentence because ofthe defendant's cooperation orattempted cooperation.

             12.     Thedefendantknowingly andvoluntarilyagreesto theentry ofaforfeiture

      muneyjudgmentagainsthim intheamountof$64,640 (hereinafter,the(TorfeitureMoney
      Judgment'),whichheagreesisasum ofmoneyequalinvaluetotheprèceedsheobtained,
      difectly orindirectly,asaresultofthe offenseto which heagreesto plead guilty herein,

       pursuanttoTitle21,UnitedStatesCode,Section853(a)(l).
              l3.    The defendant ltnow ingly and voluntarily agrees to w aive his right to a

       heating,pursuanttoFederalRuleofCriminalProcedure32.2(b)(1)(A),todeterminethe
       am ount of the Forfeiture M oney Judgm ent.Furtherm ore,the defendant know ingly and

       voluntarily agreesthathe shallnot,in any m anner,actin opposition to theU nited States in

       seeking entry and fullsati#faction ofthe ForfeitureM oney Judgm ent.

                     The defendant know ingly and voluntarily agrees to w aive the following

       right:w ith respectto the entry ofthe Forfeiture M oney Judgm entagainsthim :

                             Allconstitutional,legal,and equitabledefensesto such forfeiture;

                      b.     Any constitutionalorstatutory doublejeopardy defense orclaim
       regarding such forfeiture;
                             Any claim ordefenseto such forfeiturebroughtorraised underthe

       Eighth Am endm entto the United States Constitution,including,but notlim ited to,any

       claim ordefense ofexcessive fine;and


                                                   6
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 7 of 11




                    d.      Any right he nnay have to an appeal of any resulting order of

      forfeiture regarding the Forfeiture M oney Judgm ent.

                    Thedefendantknowingly andvoluntarily agxeesandunderstandsthatentry

      ofthe Forfeiture M oney Judgm entagreed upon herzin shallnotbe treated as satisfaction

      (eitherpartialorfull)ofany assessment,fine,restitution,costofimprisonment,orany
      otherpenalty thatthe Courtm ay impose upon the defendantin addition to the forfeiture.

      The defendant also agfees to assistthe governm entin allproceedings,adm inistrative or

      judicial,involving forfeiture to the United Statesofany property,inclttding substitute
      property,regardless ofits nature or form ,realorpersonal,which the defendantorothers

      known to thedefendant,have accumulated asaresultofillegalactivities. The àssistànce

      shallinclude:identificationofanypropertysubjecttoforfeiture,agreementtotheentryof
      anorderenjoiningthetransferorencumbranceofsuchproperty,andthetransferofsuch
      prèperty to the United Statesby delivery to thegovelmm entupon the governm ent'srequest,

      ahy necessary and appropriate docum entation, including consents to forfeiture and quit

      clâim deeds,to delivergood and m arketabletitle to such property.

                    ln furtherance ofthe collection ofthe Forfeiture M oney Judgm entand/ora

      restitutionjudgment,thedefendantagreestothefollowing:
                    a.      The defendant agrees to m ake fulland accurate disclosure of his

      financialaffairs to the governm entand Probation. Specifically, the defendantagreesthat

      upon signing of this Plea A greem ent, defendant shall subm it a completed Financial

      Disclosure Statem ent and shallfully disclose and identify allassets in w hich he has any

      interestand/oroverwhich the defendantexercises control,dirçctly orindirectly,including

      those held by a spouse,nom inee,orotherthird party. The defendantagreesto provide, in


                                                 7
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 8 of 11




      atim ely m anner,al1financialinform ation requested by the governm entand Probation,and

      upon request,to m eetin person to identify assets/m onieswhich can be used to satisfy the

      ForfeitureMoneyJudgmentand/ortherestitutionjudgment. In addition,thedefendant
      expressly authorizesthe governm entto obtain a creditreport.

                     b.      The defendant agrees thathe w illnotsell,hide,w aste,encum ber,

      destroy,or otherw ise devalue any assetuntilthe Forfeiture M oney Judgm entand/or his

      restitution judgment is paid in fullwithoutpriorapprovalofthe government. The
      defendantshallalso identify anytransferofassetsvaluedinexcessof$5,000 sincethedate
      of his indictm ent or when he becam e aware of the crim inalinvestigation,including the

      ideritity ofthe asset,the value ofthe asset,the identity ofthethird party to w hom theasset

      w astransferred,and the currentlocation ofthe asset.

                     c.      The defendantagreesto cooperate fully in the investigation and the

      identification of assets to be applied tow ard forfeiture and/orrestitution. The defendant

      agreesthatproviding false orincom plete inform ation abouthis financialassets,orhiding,

       selling,transferring ordevaluing assetsand/orfailing to cooperatefully in the investigation

       and idefltificationofassetsmay beusedasabasisfor:1)separateprosecution,ihcluding,
       under'fitle 18,United StatesCode,Section 1001;or2)recommendation ofadenialofa
       reduction for acceptance of responsibility pursuant to Sentencing Guidelines Section

       3.
        E l.1.

                      d.     The defendant further agrees to liquidate assets,or com plete any

       othertasks which resultin im m ediate paym entofthe Forfeiture M oney Judgm entand/or

       therestitutionjudgmentinfull,orfullpaymentintheshortestamountoftime,asrequested
       by the governm ent.


                                                    8
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 9 of 11




                            The defendantshallnotify,within 30 days,the Clerk ofthe Court

      andthegovernmentof:(1)anychangeofname,residence,ormailingaddress,and(2)any
      m aterialchange in econom ic circum stances that affects the ability to pay the Forfeiture

      M oney Judgm entand/orrestitution.

              17.    ThedefendantisawarethatTitld28,United StatesCode,Section 1291and

       Title 18,United States Code,Section 3742 afford the defendantthe right to appealthe

       senteùce im posed in thiscase.A cltnow ledging this,in exchange fortheundertakingsm ade

       by the goverftm entin thisplea agreem ent,the defendanthereby waivesallrightsconferred

       by Sections 1291and 3742 to appealany sentenceimposed,including any restitution order,

       orto appealthe m anner in which the sentence was imposed,unlessthe sentence exceeds

       the m axim um perm itted by statute or is the result of an upw ard departure or upw ard

       variance from the Sentencing Guidelinesrange thatthe Courtestablishes atsentencing.

       The defendant further understands thatnothing in this plea agreement shallaffectthe
       governm ent's right and/or duty to appeal as set forth in Title 18,U nited States Code,

       Sectiôn 3742(19 and Title 28,United States Code,Section 1291. However,ifthe
       governmentappealsthedefendant'ssentencepursuanttoSections37424b)and 1291,the
       defendantshallbe released from the above waiverofthe rightto appealhis sentence.

              Thedefendantfurtherhereby waivesa11rightsconferred byTitle28,United States

       Code,Section 1291to assertany claim that(l)the statutets)to which thedefendantis
       pleadingguiltyis/areunconstitutional;and/or(2)theadmittedconductdoesnotfallwithin
       thescôpeofthestatutets)ofconviction.
              By signing this agreem ent,the defendantacknow ledgesthathe has discussed the

       appealwaiver setforth in this plea agreem entw ith defendant's attorney. The defendant


                                                   9
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 10 of 11




       further agrees,together w ith the governm ent,to request that the district court enter a

       specificfindingthatthedefendant'swaiverofhisrightto appealthe sentenceto beim posed

       in thiscase w asknow ing and voluntary.

                     The defendantisaware thatthe sentence hasnotyetbeen determ ined by the

       Coul't. The defendantalso is aware thatany estim ate ofthe probable sentencing range or

       sentèncethatthedefendantm ay receive,whetherthatestim ate com es from the defendant's

       attorney,thegovernment,orProbation,isaprediction,notaprom ise,and isnotbinding
       onthègovernment,Probation,orthe Court. The defendantunderstands furtherthatany

       recom m endation that the governm ent m akes to the Court as to sentencing, w hether

       pursttànttothispleaagreerizentorotherw ise,isnotbinding on theCourtand theCourtm ay

       disregard the recom mendation in its entirety. The defendant understands and
       ackhowledges,as previously acknow ledged above,thatthe defendantm ay notwithdraw

       hisguiltypleabased upon theCourt'sdecision notto acceptasentencingrecom mendation

       madeby thedefendant,thegovernment,orarecommendation madejointly byboth the
       defendantand the governm ent.




                                                  10
Case 9:20-cr-80049-WPD Document 28 Entered on FLSD Docket 05/19/2021 Page 11 of 11




               19.    Thisplea agreem entistheentire agreem entand understanding betw een the

        governp entand the defendant.There are no otheragreem ents,prom ises,representations,

        orunderstandings.

                                                  JUAN ANTON IO G ON ZALEZ
                                                  ACTING UNITED STATES ATTORNEY

                                                  GU STAV W .EYLER
                                                  D IRECTOR
                                                  CON SUM ER PROTECTION BRAN CH


        Date:F1'tt/zo2--4                  By:     //  ,
                                                       z'
                                                        z           - ,                  M
                                                    LISTA IR EA DER
                                                  TrialAttorney
                                                  ConsumerProtection Branch
                                                  U.S.Departm entofJustice

                                                   :                      q     *   .
        Date: gj'
                ç/'zoz-s                   By:
                                                  DANIEL V. EHESNILIAN
                                                  Attorney forDefendant


        Ilate:CJJ!/'
               .
                   zoz-î                   By:
                                                  LEON ARD SHEM TOB
                                                  Defendant
